—Amended judgment, Supreme Court, New York County (Emily Goodman, J., and a jury), entered on or about February 4, 1999, in favor of plaintiff laborer and against defendant-appellant general contractor, unanimously modified, on the facts, and the matter remanded for a new trial on the issue of damages only, and otherwise affirmed, without costs, unless, *319within 30 days of the date of this order, plaintiffs shall stipulate to a reduction of the award to $50,000 for past pain and suffering, $63,000 for future pain and suffering, $263,000 for past lost earnings, $295,000 for future lost earnings, $54,000 for future medical expenses and $25,000 for past loss of services, and to entry of an amended judgment in accordance therewith.
Plaintiff, an employee of a subcontractor, while assisting appellant, the general contractor, was struck by a falling piece of plywood. While we affirm the finding of liability, we find, to the extent indicated, that the damages deviate materially from what is reasonable compensation under the circumstances (CPLR 5501 [c]). Concur — Williams, J. P., Ellerin, Lerner, Andrias and Friedman, JJ.